DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/830,119 (" '119 application") and 62/907,299 (" '299 application"), fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘119 and ‘299 applications do not disclose the angle range of 10 degrees to 60 degrees, nor does either application disclose the “each aperture portion comprising a first and a second aperture carried on opposing sides of the tubular body, wherein a first axis extending transversely through 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show ref. nos. 104, 116 as described in the specification.  The Examiner notes ref. nos. 104A, 116A in the drawing figures.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both the embodiment of Fig. 9 and the embodiment of Fig. 15.  
	The drawings are objected to as failing to comply with 37 CFR 1.84(g) because the margins of sheets 1-3, 5, 8, 10, 12-15, 18, 20 are too small.
The drawings are objected to because of the following additional informalities.
	Figs. 2, 14, 15, 17, 18, and 20 illustrate their respective subject matters using halftones, and not black and white line drawings as normally required by rule; however, halftones are not the only practicable medium for illustrating the claimed invention, and therefore are objectionable. 37 C.F.R. § 1.84(a)(1).
	Fig. 3D does not show or label the guidewire 50, contrary to [0067].

		ref. nos. 130, 132, 134 are not described with reference to this figure, only with reference to Figs. 11A-C (see [0083])
		ref. # 116A not described (116 is though); also Fig. 11A
	In Fig. 10B:
		at least one of the drawings must show a section line to show where the view of Fig. 10B is in the catheter; 37 C.F.R. § 1.84(h)(3); and
		ref. no. 92 includes the text “metallic insert” while the specification refers to this as a “support.”
	Fig. 11B, ref. no. 92 is not shown contrary to [0084].
	Fig. 19, ref. no. “[3]” must not include brackets.
	Fig. 20 actually includes three subfigures and should be labeled as such, e.g., Figs. 20A, 20B, 20C, and the specification revised accordingly. 37 C.F.R. § 1.84(u)

Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 

Specification
The abstract of the disclosure is objected to because it states, at line 2, “are described”, see M.P.E.P. § 608.01(b)(I)(c) (“The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.”).
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
	ref. no. 104A is not described;
	Fig. 19, ref. no. “[3]” is not described; 

	[0029], the figure does not actually show, “leaving the guidewire in position across the occlusion;”
	[0031], [0057], [0067], and [0101] “neo lumen” should be one word, per [0008] and [0013], because “neo” is a prefix and not a standalone word in medical usage (it is, however, an abbreviation for, among other things, “near earth object,” which is inappropriate in this context);
	[0046], “111A” should be “11A;”
	[0064], line 2, a comma is missing;
	[0067], see the objection to Fig. 3D above;
	[0068], line 4, “pre-bent” has spaces within the word, and last line, “distal most” should be a single word;
	[0069], line 1, “proximal most” and “distal most” should be single words (passim);
	[0071], line 2, “82” should be added after “axis;”
	[0074], line 2, the text appears to equate a pressure of 29 inches of mercury with 29 millimeters of mercury, which they plainly are not, there being 25.4 mm/inch;
	[0080], ref. no. 104A is not described;
	[0081], line 1, “second eyelet frame 112” is not illustrated in any of figures up to 10E, which are the subject of the text up to that point; Applicant should either identify e.g., Fig. 11A; the same objection applies to strut 120 at line 3;
	[0082], the use of the term PEBAX must be accompanied by the generic terminology;
	[0087], “9” should be spelled out;
	[0102], 
		the first sentence is grammatically incorrect, 
		line 5, “designed” is misspelled, 
		line 7, the sentence is grammatically incorrect, and
		the last sentence is grammatically incorrect; and
	[0113], line 4, “parylene” is misspelled, and Teflon is not accompanied by the generic terminology.

Claim Objections
The numbering of claims is not in accordance with 37 C.F.R. § 1.126, which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

Claim 1 is objected to because of the following informalities:  at line 4, "there through" should be a single word.  
Appropriate correction is required.

Claim Interpretation
	This application uses the terms “ring” and “eyelet” to describe and claim certain subject matter; the Specification as filed includes no special definitions for these terms. A review of common current dictionaries reveals the following definitions, which have been used in understanding the meanings of these terms.

	Ring: 
		(1) a circle of any material, or any group of things or people in a circular shape or arrangement - https://dictionary.cambridge.org/dictionary/english/ring
		(2) A circle, or a circular line, or anything in the form of a circular line or hoop. - http://www.webster-dictionary.org/definition/ring
		(3) http://www.freedictionary.org/?Query=ring
			2. a toroidal shape; - Example: "a ring of ships in the harbor" - Example: "a halo of smoke" [syn: ring, halo, annulus, doughnut, anchor ring]


	Eyelet:
		(1) https://www.merriam-webster.com/dictionary/eyelet
			1a: a small hole designed to receive a cord or used for decoration (as in embroidery)
			b: a small typically metal ring to reinforce an eyelet : GROMMET
		(2) https://www.lexico.com/en/definition/eyelet
			1A small round hole in leather or cloth for threading a lace, string, or rope through. ‘Inside the boot's leather-and-nylon shell, an adjustable hook-and-loop heel strap, pulley eyelets, and cord laces snug up the quarter-inch-thick insulated liner.’
				1.1A metal ring used to reinforce an eyelet hole. ‘And then they went and put metal eyelets in them.’
		(3) https://www.ahdictionary.com/word/search.html?q=eyelet
			1. a. A small hole or perforation, usually rimmed with metal, cord, fabric, or leather, used for fastening with a cord or hook.
			b. A metal ring designed to reinforce such a hole; a grommet.

Claim Rejections - 35 USC § 112

Claims 6, 7, 9-12, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in the claims:
		Claim 6, line 1, “the hinge portion” (treated as “each of said hinge portions”);
		Claim 12, line 3, “the first hinge portion;”
		Claim 18,
			line 2, “the aperture portions,” and
			line 3, “intervening hinge portions.”
	In addition, the following claims are indefinite for the following reasons.
	In Claim 9, line 1, the recitation of “an aperture,” it is not clear if this is an aperture in addition to the first and second apertures of Claim 5, or is, instead, “at least one of said first and second apertures.”
	In Claim 12:
		lines 1-2, “comprising at least three aperture portions,” it is not clear if these are apertures in addition to the plurality of aperture portions of Claim 5, or is 
		line 2, “a proximal hinge portion“, it is not clear if this is a hinge portion in addition to the “intervening hinge portions” or is one of them; and
		line 3, “a second hinge portion,” it is not clear if this is a hinge portion in addition to the “intervening hinge portions” or is one of them.
	Claim 19, line 2, for both occurrences, the use of the term “eyelet” in addition to the term “ring” (from Claim 1) is unclear, because both terms appear to refer to the same structure, so it is unclear if Applicant is claiming addition structure or attempting to refer to the structures already recited in Claims 1 and 2.
	Claim 20, lines 1-2, “an aperture,” it is not clear if this is an aperture in addition to the “each aperture” of Claim 19 (of which there are at least six), or is, instead, “at least one of said apertures.”
	The rejected claims not specifically discussed above depend from the one or more of the foregoing identified claims and do not cure their lack of clarity, and are therefore rejected for the same reasons.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, 

Claims 1, 2, 5, 6, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 11 and 12 of U.S. Patent No. 11,154,312 
(“ ‘312 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘312 patent name the same inventive entity and are commonly assigned, and the aforementioned claims cover the same subject matter.  In the following, the text of the “claims under examination” (i.e., the claims of the instant application) are rendered in plain text, and the text of the “reference claims” (i.e., the claims of the ‘312 patent) are rendered in italics; reference to particular claims of the ‘312 patent are presented in the format ‘312:X, for Claim X.  Additional explanations are provided in line with the text.

	Claim 1. (‘312:11).	An intravascular catheter with fluoroscopically visible indicium of rotational orientation (A reentry catheter for crossing a vascular occlusion: ‘312:1), comprising: 
an elongate flexible tubular body, having a proximal end, a distal end and at least one lumen extending there through - Examiner’s note: the claimed tubular side wall with at least one lumen is the same subject matter as the tubular body and at least one lumen of ‘312:1); 
	first, second and third opposing pairs of radiopaque rings (a reinforcing ring surrounding each aperture – ‘312:9; the reinforcing rings comprise a radiopaque material – ‘312:11) in the side wall (at least two side wall exit apertures in communication with the lumen; a radiopaque eyelet in the side wall surrounding each exit aperture; at least three opposing pairs of side wall exit apertures in communication with the lumen – ‘312:8), spaced axially apart from each other (the apertures axially spaced apart: ‘312:1);
	wherein a first transverse axis extending through the first pair of rings is rotationally offset within the range of from about 10 degrees to about 60 degrees from a second transverse axis extending through the second pair of rings, and the second transverse axis is rotationally offset within the range of from about 10 degrees to about 60 degrees from a third transverse axis extending through the third pair of rings (the apertures . . . rotationally offset from each other by at least about 15 degrees: ‘312:1 – Examiner’s note: 10-60 degrees includes 15 degrees; the foregoing clause of Claim 1 also covers a configuration in which the first and third pairs of opposing rings are rotationally offset by zero degrees, and therefore the rotational offset range between the first and third pairs is 0-120 degrees, while ‘312:1 defines this range as at least about 30 

	Claim 2. (‘312:11) 	An intravascular catheter as in Claim 1, further comprising an aperture in the side wall through each ring (at least two side wall exit apertures in communication with the lumen: ‘312:1).

	Claim 5. (‘312:12) A subassembly for integration into the wall of a catheter, comprising: 
	a tubular body (a[]n . . . tubular body, having a proximal end, a distal end and at least one lumen extending there through: ‘312:1) comprising a plurality of aperture portions (at least two side wall exit apertures in communication with the lumen: ‘312:1) and intervening hinge portions (a portion of the frame comprises a helical strut extending between a first and second axially spaced apart opposing pairs of side wall exit apertures: ‘312:12), 
	each aperture portion comprising a first and a second aperture carried on opposing sides of the tubular body (at least three opposing pairs of side wall exit apertures in communication with the lumen:’312:8), 
	wherein a first axis extending transversely through the tubular body and the first and second apertures of a first aperture portion is rotationally offset from a second axis extending transversely through the tubular body and the first and second apertures of a each opposing pair of apertures rotationally offset from an adjacent opposing pair of apertures: ‘312:8).

	Claim 6. (‘312:12) A subassembly as in Claim 5, wherein the hinge portion comprises a helical strut (a portion of the frame comprises a helical strut extending between a first and second axially spaced apart opposing pairs of side wall exit apertures: ‘312:12).

	Claim 8. (‘312:12) A subassembly as in Claim 5, wherein each aperture is formed within an eyelet separated from an adjacent eyelet by a hinge portion (further comprising a reinforcing ring surrounding each aperture: ‘312:8).

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 9, 10, and 12 of copending Application No. 16/838,841 (“ ‘841 application” or “reference application”) in view of U.S. Patent App. Publ. No. 2017/0021127. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘841 application name the same inventive entity and are commonly assigned, claim overlapping subject matter, and the differences between the claims under examination and the claims of the reference application would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains.
Claim 1. (‘841:8).	An intravascular catheter with fluoroscopically visible indicium of rotational orientation (A reentry catheter for crossing a vascular occlusion: ‘841:8), comprising: 
	an elongate flexible tubular body, having a proximal end, a distal end and a tubular side wall defining at least one lumen extending there through (an elongate flexible tubular body, having a proximal end, a distal end and at least one lumen extending there through: ‘841:8 - Examiner’s note: the claimed tubular side wall with at least one lumen is the same subject matter as the tubular body and at least one lumen of ‘841:8); 
	first, second and third opposing pairs of radiopaque rings in the side wall (further comprising a reinforcing ring surrounding each aperture: ‘841:9), spaced axially apart from each other (see explanation below);
	wherein a first transverse axis extending through the first pair of rings is rotationally offset within the range of from about 10 degrees to about 60 degrees from a second transverse axis extending through the second pair of rings, and the second transverse axis is rotationally offset within the range of from about 10 degrees to about 60 degrees from a third transverse axis extending through the third pair of rings (at least three opposing pairs of side wall exit apertures in communication with the lumen, each opposing pair of apertures rotationally offset from an adjacent opposing pair of apertures within the range of from about 10 degrees to about 60 degrees: ‘841:8).
	‘841:9 does not cover that the radiopaque rings are “spaced axially apart from each other” as required by Claim 1 of the instant application.  
et al. (“Manouchehr”) describes a reinforced catheter and is therefore from an art which is the same or very closely analogous to that of the instant application (and thus, by necessity, the sibling ‘841 application).  Manouchehr teaches that in such a catheter, when rings (115) are provided at apertures (118) which communicate an inner lumen of the catheter with the exterior thereof, the rings can be provided in sets such that they are axially spaced from each other (taking Figs. 1 and 6A together, sections 16 are axially spaced) in order to spread out the fluid pathways into and out of the catheter, and to provide redundancy.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to make the radiopaque rings of ‘841:9 “spaced axially apart from each other” as required by Claim 1 of the instant application, because Manouchehr teaches doing so in a very similar catheter, which will spread out the fluid pathways into and out of the catheter, and to provide redundancy.
	Claim 2.	An intravascular catheter as in Claim 1, further comprising an aperture in the side wall through each ring (at least three opposing pairs of side wall exit apertures in communication with the lumen: ‘841:8).
	Claim 3.	An intravascular catheter as in Claim 1, further comprising a frame connecting the rings (wherein the reinforcing rings are connected together by a frame in the side wall: ‘841:10).
Claim 4.	An intravascular catheter as in Claim 3, wherein portions of the frame axially in between the opposing pairs of rings comprise hinges (wherein a portion of the frame comprises a helical strut extending between a first and second axially spaced apart opposing pairs of side wall exit apertures: ‘841:12)
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may 

Claims 5-7, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by International App. Publ. No. WO 2021/021368, by Scheinblum et al (“Scheinblum”).
	Scheinblum discloses a device substantially as claimed by Applicant, as follows and with reference to the annotated copy of a portion of Scheinblum ‘s Fig. 19, below (“Ann. Fig.”).

	Claim 5: A subassembly for integration into the wall of a catheter, comprising: 
	a tubular body (800, when edges X, Y are joined together) comprising a plurality of aperture portions (AP1, AP2) and intervening hinge portions (HP1, HP2), each aperture portion comprising a first and a second aperture (A1, A3; A2, A4) carried on opposing sides of the tubular body, wherein a first axis extending transversely through the tubular body and the first and second apertures (A1, A3) of a first aperture portion (AP1) is rotationally offset from a second axis extending transversely through the tubular body and the first and second apertures (A2, A4) of a second aperture portion (AP2). 

HP1,2,3 = hinge portions 1, 2, 3
AP1,2 = aperture portions 1,2
X, Y = edges of sheet, joined ends of portions of sheet which together form a helix (example)
A1-4 = apertures 1-4 in each aperture portion (example) 
When the hypotube 800 is in its tubular form (see [0246], indicating that Fig. 19 illustrates the hypotube 800 “in a flattened configuration” as is typical in the art), edges X and Y are joined together.  Each of the lines Z represent the diagonal centerline 
	Each of the aperture portions AP1-AP3 includes several (in the above example, three, although more could be selected) of the adjacent duplicate, repeating longitudinal sections of the hypotube, each of the sections including four apertures (A1-A4).  Forming an transverse axes TA1, TA2, TA3 (not illustrated above) through apertures A1 and A3 of a first section, A2 and A4 of the second section, and A1 and A3 of the third section, respectively, results in TA1 being rotationally offset from TA2, and TA2 being rotationally offset from TA3, because apertures A2, A3 are rotationally offset, as are A1, A4, from each other.

	Claim 6: (A subassembly as in Claim 5,) wherein the hinge portion comprises a helical strut (discussed above). 

	Claim 7: (A subassembly as in Claim 6,) wherein the aperture portions and intervening hinge portions are a unitary body laser cut from a tube ([0183]: “Each of these hypotubes/sections/shafts can be laser cut to include a number of slots, thereby creating a bending pathway for the delivery system to follow.”).

	Claim 10: (A subassembly as in Claim 7,) wherein the body has a wall thickness of no more than about 0.05 inches ([0201]: “Though not limiting, the metal layer 404 can have a thickness of 0.007 inches (or about 0.007 inches). . .”; [0246] The hypotube 800 may be utilized as a metal layer 404 for a capsule as shown in FIG. 15 . . .”).

	Claim 11: (A subassembly as in Claim 10,) wherein the body has a wall thickness of no more than about 0.005 inches. (0.007 inches is “about” 0.005 inches)

Claims 5, 6, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manouchehr.
	Manouchehr discloses a device substantially as claimed by Applicant, as follows.
	Claim 5: A subassembly for integration into the wall of a catheter (the structures of Manouchehr are integrated into the wall of a catheter 9), comprising: 
	a tubular body (Figs. 3, 6) comprising a plurality of aperture portions (16, including apertures 18) and intervening hinge portions (7), each aperture portion comprising a first and a second aperture carried on opposing sides of the tubular body (each porous region 16 can include three circumferentially equiangularly spaced holes 18, separated by 120 degrees, which is “opposing”), wherein a first axis extending transversely through the tubular body and the first and second apertures of a first aperture portion is rotationally offset from a second axis extending transversely 

	Claim 6: (A subassembly as in Claim 5,) wherein the hinge portion comprises a helical strut ([0034], “a helically coiled wire body”).

	Claim 8: (A subassembly as in Claim 5,) wherein each aperture is formed within an eyelet (18) separated from an adjacent eyelet by a hinge portion (Figs. 3, 6a, each eyelet 18 is separated by a hinge portion 7).  

	Claim 12: (A subassembly as in Claim 5,) comprising at least three aperture portions with intervening hinge portions (Fig. 1, three aperture portions 16, with intervening helical portions), and a proximal hinge portion comprises a helical strut having a first pitch and a second hinge portion spaced apart from the first hinge portion by an aperture portion, the second hinge portion comprising a helical strut having a second, different pitch (as indicated in the annotated copy of a portion of Manouchehr’s Fig. 1, below, the “second hinge portion” just distal of the unlabeled aperture has a tighter wind that the “proximal hinge portion,” these two hinge portions being separated by the labeled “aperture portion”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 16, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Manouchehr in view of U.S. Patent No. 5,769,828, granted to Jonkman (“Jonkman”).
	Manouchehr describes a catheter substantially as claimed by Applicant, as follows.
	Claim 1: An intravascular catheter with fluoroscopically visible indicium of rotational orientation, comprising: 

	first, second and third opposing pairs of radiopaque rings (rings 115, Fig. 6b, define apertures 118) in the side wall, spaced axially apart from each other (each aperture 118 is provided with a ring, the apertures are axially spaced per Fig. 1; each porous region 16 includes three circumferentially equiangularly spaced apertures 118, separated by 120 degrees, which is “opposing”).
	Manouchehr does not disclose that a first transverse axis extending through the first pair of rings is rotationally offset within the range of from about 10 degrees to about 60 degrees from a second transverse axis extending through the second pair of rings, and the second transverse axis is rotationally offset within the range of from about 10 degrees to about 60 degrees from a third transverse axis extending through the third pair of rings.
	Manouchehr discloses, at [0046], there can be more that three of the holes 18, and that they do not need to be axially aligned.  Manouchehr therefore discloses a genus of the number of holes that can be provided, that being 4 or more, and that they are not axially aligned.
	Jonkman relates to a reinforced catheter and is therefore from an art which is the same as or closely analogous to those of the instant claims and Manouchehr. Jonkman expressly teaches that such a catheter can include four elongate holes 18 at a single Manouchehr’s genus), which will improve the flow characteristics relative to the three holes disclosed by Manouchehr.
	The Examiner immediately envisages six holes, instead of Jonkman’s four, in order to further increase flow through the holes and into and out of the catheter lumen.  With six holes at a single longitudinal location, with the holes not axially aligned per Manouchehr, forces the angle between adjacent pairs of opposing holes to be less than 60 degrees.  This is because when provided with six holes spaced circumferentially at a single longitudinal location of Manouchehr’s catheter, the holes would thus be spaced 60 degrees apart. There would be three (3) transverse axes between opposing pairs of holes, offset 60 degrees from the adjacent axes in the same set; and the adjacent set of holes (16 in Manouchehr), not being axially aligned with those of the first set but otherwise having the same configuration, define the same set of three transverse axes.  Taken together, the circumferential position of one transverse axis at one set of holes (16) necessarily is offset less than the circumferential position of one transverse axis at an adjacent set of holes (16), and at least one of those offsets is less than 60 degrees.

	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Manouchehr’s catheter such that a first transverse axis extending through the first pair of rings is rotationally offset within the range of from about 10 Jockman teaches providing such a catheter with four apertures, and the Examiner immediately envisages providing Manouchehr’s catheter with six apertures, which necessarily results in the subject matter of Claim 1.
	Claim 2: (An intravascular catheter as in Claim 1,) further comprising an aperture (118) in the side wall through each ring (115). 

	Claim 3: (An intravascular catheter as in Claim 1,) further comprising a frame (8, 108) connecting the rings.

	Claim 4: (An intravascular catheter as in Claim 3,) wherein portions of the frame axially in between the opposing pairs of rings comprise hinges (as a helical coil, each part of the coil 118 bends and is therefore a hinge).

	Claim 16: (An intravascular catheter as in Claim 4,) wherein each hinge comprises a helical strut (coil 8 is a helical strut).

Claim 19: (An intravascular catheter as in Claim 2,) wherein each aperture (118) is formed within an eyelet (ring 115) axially separated from an adjacent eyelet (115) by a hinge portion (hinge formed by coil 118 between rings 115).

	Claim 21: (An intravascular catheter as in Claim 3,) wherein the rings have a wall thickness of no more than about 0.05 inches ([0036], “The wire 4 can be a flat wire and can have a diameter of 0.008 inches . . .”; [0052], “The rings 115 can be formed from the same material as the wire 104 . . .”.).

	Claim 22: (An intravascular catheter as in Claim 21,) wherein the rings have a wall thickness of no more than about 0.005 inches (id.: 0.008 inches is “about” 0.005 inches).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	WO 2021/163635 A1 discloses another laser cut hypotube with holes and hinges.
	U.S. Patent App. Publ. No. 2020/0147347 discloses a reentry catheter with oval apertures and radiopaque markers.
	DE 102018119605 A1 discloses radiopaque orientation marks on a catheter.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783